Citation Nr: 0930954	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-29 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 
1971 to January 1973, and in the U.S. Navy from February 1975 
to August 1975.  He also had reserves service in the 
intervening years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement to service 
connection for type II diabetes mellitus.

This appeal was previously before the Board in January 2009.  
The Board remanded the claim so that additional records could 
be obtained and added to the claims file.  The case has been 
returned to the Board for further appellate consideration.

The Veteran appeared and testified at a personal hearing in 
November 2008 before the undersigned Acting Veterans Law 
Judge sitting in Detroit, Michigan.  A transcript of the 
hearing is contained in the record.


FINDING OF FACT

The Veteran's type II diabetes mellitus was not manifest in 
service or for many years later; moreover, the Veteran did 
not serve in Vietnam and was not otherwise exposed to 
herbicides during active duty.




CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service, or as due to claimed herbicide exposure.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.159, 3.303, 3.307, 3.309 
(2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, (5) and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

The RO provided notice to the Veteran in June and September 
2005 letters, issued prior to the decision on appeal, 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
and the types of evidence that will be obtained by VA.  A 
March 2006 letter also provided the Veteran with notice of 
the information and evidence needed to establish a disability 
rating and an effective date for his claimed disability.  
This claim was last adjudicated in an April 2009 Supplemental 
Statement of the Case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes all 
available service treatment records and service personnel 
records, as well as post-service treatment records.  For 
reasons described in greater detail below, the Board finds 
that a VA examination is not "necessary" in conjunction 
with this claim, pursuant to 38 U.S.C.A. § 5103A(d).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process, providing 
evidence and statements in support of his claim.  Thus, he 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the period from 
January 9, 1962 to May 7, 1975 shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f).  Diseases associated with such exposure 
are set forth in 38 C.F.R. § 3.309(e), and include Type II 
diabetes mellitus.

The Veteran testified in his November 2008 travel board 
hearing that he served on land in Vietnam when he was 
associated with Company D, 92nd Engineer Battalion.  The 
Veteran stated that when he joined the 92nd Engineer 
Battalion he was sent from Fort Gordon to Vietnam sometime in 
1972 and that he was in Vietnam for "not quite" 13 months.  
The Veteran additionally claimed that some of his records had 
been altered.  During the hearing the Acting Veterans Law 
Judge pointed out that a record contained in the service 
treatment records indicated that the Veteran was treated for 
a leg injury in July 1972 at Fort Gordon, and in response the 
Veteran testified that he served in Vietnam shortly after 
that July 1972 incident.

The Veteran submitted an alternative theory for how his 
service brought him into contact with herbicides that led to 
his development of diabetes mellitus.  In the Veteran's 
substantive appeal VA Form 9 he stated that while he was 
stationed in Fort Gordon, Georgia he was assigned to the 92nd 
Engineer Battalion in the Company's motor pool as a heavy 
earthmoving equipment mechanic.  The Veteran claimed on the 
VA Form 9, that, while attached to this Company, he loaded 
barrels of Agent Orange onto trucks and that some of the 
barrels leaked the herbicide, which directly splashed onto 
him.

In an attempt to verify one of the Veteran's two theories of 
exposure to herbicides in service, the Board undertook a 
thorough review of the Veteran's claims file and service and 
personnel records. 

A copy of the Veteran's DD Form 214 from his initial period 
of service from March 1971 to January 1973 shows that the 
Veteran did not have foreign and/or sea service during that 
time.  The DD Form 214 also noted that the Veteran was 
granted a 60 day early release from service so that he could 
join the Army National Guard.  The Veteran's DD Form 214 for 
his period of service in the Navy from February 1975 to 
August 1975 showed that the Veteran had three months and 28 
days of foreign and/or sea service.

A record of assignment from March 19, 1971 to January 18, 
1973 was contained in the Veteran's service personnel 
records.  During that period of service the Veteran was 
stationed in Kentucky, Virginia, Georgia, and Missouri.  The 
assignment sheet also noted that the Veteran was assigned to 
Company D of the 92nd Engineer Battalion in July 1972.  
Additionally, his service treatment records noted that the 
Veteran was treated for a laceration to the leg and throbbing 
pain from the wound in July 1972, that the Veteran received 
his flu vaccination in August 1972, that the Veteran 
requested to be placed on a diet in September 1972, and that 
the Veteran was treated for growth behind his left ear in 
October 1972.  All of these treatment records are noted to 
have been filled out in Fort Gordon, Georgia.  Therefore, 
throughout the Veteran's service in the Army, he was not 
deployed to Vietnam.  This fact is accounted for both in the 
Veteran's DD Form 214 and through supplemental service 
treatment records.

An assignment sheet also showed that the Veteran was 
stationed in Kalamazoo, Michigan from February 2, 1973 to 
November 12, 1974, during his service in the Army National 
Guard.  The Veteran was also assigned to the Great Lakes 
Naval Training Center from February to March 1975, when he 
was transferred to the USS John F. Kennedy.  Service 
treatment records from on board the USS John F. Kennedy show 
treatment from April to June 1975.  The Veteran's DD Form 214 
from his period of Navy service does not show any medals, 
decorations, or commendations.  The Department of the Navy's 
Naval Historical Center's accounting of the history of the 
USS John F. Kennedy showed that the ship conducted training 
in the Virginia capes in March 1975, sailed for Jacksonville 
in April 1975, stopped in North Carolina after an oil leak, 
continued training off Jacksonville, returned to Norfolk in 
May 1975, and was in the Mediterranean from June through 
August 1975.  Therefore, the Veteran's three months of sea 
service while in the Navy did not bring the Veteran near the 
contiguous waters off of Vietnam, or anywhere near the shore 
of Vietnam.

As the evidence in the claims file shows that the Veteran did 
not serve in Vietnam (on land) and that the Veteran did not 
serve in the contiguous waters near Vietnam during his 
service, the 38 C.F.R. § 3.307(a)(6) presumption of service 
connection for diabetes mellitus does not apply.

In November 2001 the Veteran was afforded a VA examination in 
accordance with other claims for disability.  At the time of 
the examination the Veteran was not yet diagnosed with 
diabetes mellitus.  A November 2005 progress note from the 
Battle Creek VAMC indicated that the Veteran was diagnosed 
with diabetes mellitus in 2002.  In a May 2005 statement from 
the Veteran, he noted that he was diagnosed with diabetes in 
2003.  Therefore the Veteran does not contend, and the 
evidence does not show, that he was diagnosed with diabetes 
mellitus within the one year presumptive period following his 
discharge from service.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has held that when a veteran 
is found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994), rev'd in 
part, Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the Veteran does not meet the 
requirements for service connection on a presumptive basis 
does not in and of itself preclude the establishment of 
service connection, as entitlement may alternatively be 
established on a direct basis.

As to the Veteran's allegation that he moved barrels of Agent 
Orange while he was a part of the 92nd Engineering Battalion 
and came into contact with the herbicide directly, the 
Department of Defense has provided information on where 
herbicides were stored or tested in the United States during 
the Vietnam era.  In July 1972 when the Veteran joined the 
92nd he was stationed in Fort Gordon, Georgia.  According to 
the Department of Defense information herbicides were tested 
in Fort Gordon from December 1966 to October 1967.  There is 
no indication that herbicides were transported or stored in 
Fort Gordon in 1972.

Finally, service treatment records are absent any complaints 
or findings referable to diabetes in service.  Post-service 
treatment records do not contain a medical nexus statement 
from a physician that would relate the Veteran's current 
diabetes mellitus to his service.  To date, the RO has not 
afforded the Veteran a fully comprehensive VA examination in 
conjunction with the current claim, with a report containing 
an opinion as to the etiology of his claimed type II diabetes 
mellitus.  Such an opinion is "necessary" under 38 U.S.C.A. 
§ 5103A(d) when: (1) there is competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the Veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this 
case, however, there is no competent medical evidence linking 
such a disorder to service and no reasonable possibility that 
a VA examination would result in findings favorable to the 
Veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board also notes that the Veteran  has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for type II diabetes 
mellitus, regardless of which theory of the claim is 
considered, and this claim must be denied.  In reaching the 
above conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).



ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides, is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


